Citation Nr: 1133643	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-37 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for the service-connected bilateral heel spurs, pes planus, and plantar fasciitis, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a video-conference hearing.  A transcript from the hearing is currently of record.  

In connection with his hearing, the Veteran submitted additional treatment records and a waiver of agency of original jurisdiction (AOJ) for such evidence, as well as all evidence received since the October 2008 statement of the case.  38 C.F.R. 
§ 20.1304 (2010).  Therefore, the Board may properly such evidence.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  In this regard, such issue was denied in a September 2010 rating decision and the Veteran has not perfected an appeal.  However, the evidence of record indicates that the Veteran has been unemployed since 2008, and the evidence suggests that such may be due to his service-connected disabilities, to include his bilateral foot disability.  As such, a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  Therefore, it has been included on the first page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's bilateral foot disability is manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for the Veteran's bilateral heel spurs, pes planus, and plantar fasciitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Relevant to the instant claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2006 letter, sent prior to the initial December 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, VA and private treatment records have been have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, he was afforded VA examinations in September 2006 and July 2010 in order to adjudicate his increased rating claim.  Neither the Veteran nor his representative have argued that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations of record are adequate in order to evaluate the Veteran's bilateral foot disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision granted service connection for the Veteran's bilateral foot disability.  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 30 percent evaluation for his service-connected bilateral heel spurs, pes planus, and plantar fasciitis under DC 5276.  DC 5276 provides ratings for acquired flatfoot.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for a bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 50 percent disabling for a bilateral disability.  38 C.F.R. § 4.71a. 

Applying the facts of this case to the above criteria, the Board finds that the Veteran is entitled to a higher rating of 50 percent for his service-connected bilateral foot disability.  Specifically, at the July 2010 VA compensation examination, the Veteran's feet were manifested by pain, swelling, fatigability, and lack of endurance.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran had tenderness, instability, and weakness in his feet.  The VA examiner also determined that the Veteran's response to current treatments, including the use of shoes and inserts, was poor, and that the efficacy of his corrective shoes was fair.  The VA examiner then concluded that the Veteran had marked pronation of his feet and pain on manipulation of the feet.  The VA examiner diagnosed the Veteran with pes planus (i.e., flatfoot), degenerative joint disease, and heel spur syndrome/plantar fascittis.  The remaining VA compensation examinations, and the VA and private treatment records in the claims file, do not provide contrary results to those obtained at the July 2010 VA compensation examination.  Thus, the Board finds that the symptoms related to the Veteran's service-connected bilateral heel spurs, pes planus, and plantar fasciitis more nearly approximate a 50 percent rating under DC 5276.  38 C.F.R. § 4.71a.  

A 50 percent disability rating is the maximum schedular rating that can be assigned under DC 5276 and under any other DC addressing the feet.  There are no other codes pertaining to the feet that would allow the Veteran a schedular rating higher than 50 percent for his bilateral foot disability.  38 C.F.R. § 4.71a.  Moreover, the Board finds that the Veteran's bilateral foot symptomatology does not warrant a separate rating under any other potentially applicable Diagnostic Code.  In this regard, as there is no evidence of weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion or non-union of tarsal or metatarsal bones, or other foot injuries, the remaining Diagnostic Codes pertinent to evaluation foot disabilities are not for application. 

The Veteran clearly experiences functional impairment, pain, and pain on motion.  However, the Board notes that the Veteran's functional impairments have been considered in assigning the 50 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral foot disability; however, the Board finds that his symptomatology has been stable throughout each period of the appeal.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral foot disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's bilateral foot symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his bilateral foot disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bilateral foot disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, as the Veteran's claim for a TDIU is being remanded, no further discussion of such is necessary at this time. 

In sum, the weight of the credible evidence demonstrates that the Veteran's bilateral foot disability warrants a rating no higher than 50 percent under 38 C.F.R. § 4.71a.  In denying a rating in excess of 50 percent, the Board finds that a preponderance of the evidence is against the Veteran's claim and, therefore, the benefit of the doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107.


ORDER

A rating of 50 percent, but no higher, for the Veteran's bilateral heel spurs, pes planus, and plantar fasciitis is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

In light of the assignment of a 50 percent rating for the Veteran's bilateral foot disability herein, a remand with regard to the Veteran's claim for a TDIU is necessary.  In this regard, the AOJ must implement the Board's award of a 50 percent rating for the Veteran's bilateral foot disability and, thereafter, reconsider his TDIU claim. Therefore, the claims are inextricably intertwined and, before the issue of entitlement to TDIU can be addressed on appeal, the award of a 50 percent disability rating for the Veteran's bilateral foot disability must be implemented.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, Board consideration of the merits of the Veteran's TDIU claim is deferred pending the AOJ's implementation of the Board's award of a 50 percent disability rating for his bilateral foot disability.

Moreover, the Board observes that the Veteran is currently service-connected for his bilateral foot disability, now evaluated as 50 percent disabling; mood disorder, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; a left knee disability, evaluated as 10 percent disabling; pseudofolliculitis barbae, evaluated as 10 percent disabling; a right shoulder disability, evaluated as 10 percent disabling; and left ear hearing loss, evaluated as noncompensably disabling.  He has reported that he stopped working as a clerk at the Post Office in March 2008 due to his disabilities.

At a May 2010 VA examination, the examiner opined that the Veteran's hearing loss, erectile dysfunction, sleep apnea, pes planus, and hypertension should not prevent him from performing some type of sedentary work.  In July 2010, the VA examiner who evaluated the Veteran's bilateral foot disability opined that his duties as a Post Office distribution clerk would be difficult to perform due to painful flat feet/pes planus/plantar fasciitis.  She further stated that, combined with other disabilities as related by the Veteran, he would likely be unable to perform needed duties.  However, she indicated that the Veteran could perform sedentary work based on his foot examination/problems alone.  Also in July 2010, the Veteran was afforded a VA examination regarding his service-connected left knee and right shoulder disabilities.  At such time, the examiner noted that they had a significant effect on his usual occupation, but did not provide an opinion regarding the Veteran's employability.   Thereafter, he offered an opinion in September 2010 that the Veteran could be tried at a sedentary employment according to his physical and mental disabilities.  

While there are various opinions of record, none considered whether the Veteran's service-connected disabilities jointly rendered him unemployable other than the VA examiner who offered an opinion in September 2010.  In this regard, while he opined that the Veteran could be tried at sedentary employment, he did not offer a rationale for such opinion.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Therefore, the Board finds that the Veteran's claims file should be forwarded to an appropriate medical professional for an opinion regarding whether his service-connected disabilities, singularly or jointly, render him unemployable. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to an appropriate medical professional for an opinion regarding whether his service-connected disabilities, singularly or jointly, render him unemployable.  If the examiner cannot offer such an opinion without examining the Veteran, the Veteran should be afforded an appropriate VA examination in order to determine the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether the Veteran's service-connected disabilities (bilateral foot disability, mood disorder, tinnitus, a left knee disability, pseudofolliculitis barbae, a right shoulder disability, and left ear hearing loss), either singularly or jointly and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the Veteran's VA examinations of record.  The VA examiner should also expressly consider the opinions of record indicating that the Veteran is capable of sedentary employment.  The examiner should consider such factors as the Veteran's education level, special training, and work experience.  The rationale for any opinion offered should be provided.

2.  After completing the above and any other indicated development, and implementing the Board's award of a 50 percent rating for the Veteran's bilateral foot disability, his TDIU claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


